Citation Nr: 0512949	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Restoration of competency status to handle the disbursement 
of Department of Veterans Affairs (VA) funds.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that the veteran was incompetent to 
handle the disbursement of funds.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA has determined that the veteran is mentally incompetent, 
which means that he lacks the mental capacity to contract or 
to manage his affairs, including the disbursement of funds 
without limitation.  See 38 C.F.R. § 3.353(a).  The veteran 
has argued that he handles his money well.  He submitted 
several receipts for purchases he made for his apartment to 
support his assertion that he is responsible with his money.  

In a September 2003 VA field examination report, the field 
examiner interviewed the veteran and verified the amount of 
money in the veteran's savings account.  She stated she was 
willing to allow the veteran to handle his own financial 
affairs for six months to see if the veteran saved money.  
She also stated that she asked the veteran to submit receipts 
from the bank showing that he was putting money into his 
saving account during the six-month period.  The field 
examiner stated that after the six-month period, she would 
review the veteran's case to see if a fiduciary should be 
appointed.  She concluded the veteran would be given a chance 
for "supervised direct pay."  The field examiner stated the 
next field examination would be in March 2004.  

The Board notes that the March 2004 field examination report 
has not been associated with the claims file and would be 
very relevant in the Board's determination regarding whether 
or not the veteran has the mental capacity to contract or to 
manage his affairs, including the disbursement of funds 
without limitation.  For this reason, the Board is remanding 
this claim.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Associate the March 2004 field 
examination report with the claims file.

2.  Readjudicate the claim for 
restoration of competency status to 
handle the disbursement of VA funds.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


